DETAILED ACTION
This Office Action is in response to the filing of a Request for Continued Examination (RCE) on 5/24/2022. As per the amendment therein, claims 1 and 30 have been amended, and no claims have been added or cancelled. Thus, claims 1-6 and 9-30 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-20, 22-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kimm et al. (Us Pub. 2015/0034082) in view of Lachmann et al. (US Pat. 5,752,509).
Regarding claim 1, Kimm discloses a ventilation system for supporting blood gas exchange by mechanical ventilation and extracorporeal blood gas exchange (ventilator-ECGE system 100 in Fig. 1), the ventilation system comprising: a ventilation device for mechanical ventilation of lungs of a patient (ventilator 101 in Fig. 1; see also [0054] lines 13-17), and an ECLS device for extracorporeal blood gas exchange (ECGE system 103 in Fig. 1; see also [0051] lines 7-10), and a controller coupled to the ventilation device (see controller 110 in Figs. 1-2, see also [0080] lines 1-10 and also [0090] lines 1-5 where the controller contains the manage module 126 within it and can be coupled to the ventilation device) wherein the ventilation system is designed to perform both mechanical respiratory support by the ventilation device and extracorporeal blood gas exchange by the ECLS device  (see [0054] lines 13-17, [0055] lines 1-9) in a coordinated automated manner that is configured to support the gas exchange in the blood circulation of the patient (see [0136] lines 6-8), wherein the ECLS device is configured to set a level of the extracorporeal blood gas exchange (see [0092] lines 1-10, where the ECGE system is able to take data from ECGE sensors 107 and put them through compare module 124 to determine a level of extracorporeal blood exchange to be set to as a threshold value, and see in [0094] lines 1-9 where the threshold values of the compare module include an oxygen saturation value and an oxygenation index, among other values, see also [0093] lines 6-8 where the ventilator-ECGE system determines its own thresholds; additionally see the use case in [0098] where upon a determination that additional blood oxygen levels are required, the blood flow rate (and thus level of extracorporeal blood gas exchange) is increased) the controller coupled to the ventilation device is configured to receive the level of the extracorporeal blood gas exchange set by the ECLS device (see [0098] where the operation, upon detecting a blood oxygen percentage below a certain threshold, can increase the blood flow (and thus the level of blood gas exchange) which the manage module can receive and use to control an increase in a ventilator parameter in conjunction with the use of the ECGE device; further see [0193] where communication between the ECGE device and ventilator device can be a flow of information in one direction, from the ECGE device to the ventilator) and determine a maximum positive end-expiratory pressure based on the level of the extracorporeal blood gas exchange set by the ECLS device (see [0098] lines 4-6 where the manage module 126, which is based on the threshold values of the compare module 124, adjusts the blood flow in response to a detected level of oxygenation in the blood, and then can subsequently adjust the positive end-expiratory pressure (PEEP) of the ventilator in tandem; and further see [0099] lines 5-15 and [0100] lines 12-20 where the device is able to change a PEEP value based on how much oxygenation is currently desired; additionally see [0124] where PEEP is increased based on sensor outputs from the blood flow of the ECGE device which is further discussed in [0158] lines 1-10 where PEEP can be adjusted based on the oxygen saturation in the blood (SpO2) which is a measure from the ECGE device; and see [0193] where the flow of information can come from the ECGE device to the ventilator; and see [0218] where the system recognizes a maximum PEEP value that is used as a threshold value, with the applied PEEP being dependent on the output of the ECGE as seen in [0098] and [0100]), wherein the ventilation device is configured to be adjusted automated manner by the controller coupled to the ventilation device to a level of mechanical respiratory support (see [0092] lines 1-15 where the ventilator is able to adjust based on a threshold value which is representative of extracorporeal blood gas exchange set by the ECGE device (where the thresholds values can be oxygen saturation of oxygenation index as seen in [0094] lines 1-9, and the ventilator threshold value can be compared to the ECGE value as seen in [0092] lines 13-15, such that the ventilator is able to adjust itself to be based on the threshold value of the ECGE device, which is in turn based on a threshold value of extracorporeal blood gas exchange); see also [0096] lines 8-11 where the manage module adjusts the values of the ventilator and/or ECGE based on information from the compare module and the manage module 126 is part of controller 110 as seen in [0090] lines 1-5), wherein the controller coupled to the ventilation device is configured to autonomously monitor ventilation parameters of the ventilation device and adjust the positive end-expiratory pressure in a closed-loop control system (see all of [0094] and which discussed a variety of ventilation parameters which are autonomously measured and tracked by the sensors for use by the compare module forming a closed loop system) such that the positive end-expiratory pressure does not exceed the maximum positive end-expiratory pressure (see [0216] and [0218] where the system can use a maximum PEEP value (high PEEP) as a threshold to turn off or reduce ventilatory support, thus ensuring that the applied PEEP never exceeds this high PEEP value), and wherein the level of extracorporeal blood gas exchange set by the ECLS device is associated with a degree of extracorporeal support in oxygenation that includes enriching the blood with oxygen (see [0094] lines 1-9 where the threshold for the ECGE device can be oxygen saturation or oxygenation index, see also [0065] lines 3-7; and as further indicated in [0099] lines 5-15 and [0077] lines 1-15, the ECLS device can be set in regards to the ventilation settings and how much oxygenation is desired based on measured oxygenation values).
Kimm lacks a detailed description of the ventilator-ECGE device measuring a ventilation parameter including a positive end-expiratory pressure, and using the maximum positive end-expiratory pressure for the closed-loop control of the positive end-expiratory pressure in the mechanical ventilation. 
However, Lachmann teaches a similar device for controlling a ventilation delivered to a patient, where one of the measured ventilation parameters is a PEEP value (see Col. 12 lines 55-67 and Col. 13 lines 1-4 where a PEEP is measured), where the PEEP includes a determined maximum PEEP that is used to control the delivered PEEP during ventilation (see Col. 12 lines 55-67 and Col. 13 lines 1-4 where a PEEP value is determined based off of the measurements and compared to a maximum PEEP, and the maximum PEEP which was determined is used as a threshold value to determine whether or not the PEEP value needs to be increased towards the maximum PEEP step-wise, additionally the process for using the PEEP relies on a determination of CO2 in the blood system, which is a measured parameter relating to an oxygenation in the blood, which is used to then determine the changes in the PEEP forming a closed loop system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of the ventilation of Kimm to be controlled by a calculated maximum PEEP value as taught by Lachmann as it allows for incremental increases in a delivered PEEP value up to a maximum threshold in order to increase PEEP steadily without damaging the lungs (Lachmann; Col. 2 lines 40-55 where extreme peak pressures cause damage to the lungs).
Regarding claim 2, the modified Kimm device has everything as claimed, including wherein the level of the extracorporeal blood gas exchange can be preselected by the ECLS device in an automated or manual manner (Kimm; see [0093] lines 6-8 where the ventilator-ECGE device automatically sets its levels; see also [0136] lines 6-8; and see [0174] lines 4-7 for manual setting of the values).
Regarding claim 3, the modified Kimm device has everything as claimed, including wherein the ECLS device sets a target value for the level of the extracorporeal blood gas exchange (Kimm; see [0092] lines 1-15 where the threshold values of the compare module set the target value for the change of the level of extracorporeal blood gas exchange; see also [0093] lines 6-8; see also [0096] lines 8-11 for the manage module that changes the values based on the thresholds from the compare module).
Regarding claim 4, the modified Kimm device has everything as claimed, including wherein the ventilation device, for a respective effected setting of the level of the extracorporeal blood gas exchange by the ECLS device, automatically controls the mechanical respiratory support by positive-pressure ventilation (Kimm; delivery of positive-pressure ventilation by inspiratory module 104 in Fig. 1; see also [0136] lines 6-8 for a ventilator that can automatically adjust based on changed values (shown in detail in Table 1 of the specification (pages 12-14)); see also [0092] lines 6-8 and [0096] lines 8-11 where a ventilator automatically adjusts based on sensed values from sensor 107 to a threshold value of the compare module 124 through the manage module 126).
Regarding claim 5, the modified Kimm device has everything as claimed, including wherein the ventilation device is designed to select, in an automated manner and in the scope of set ventilation parameters, a ventilation state to be set by the ventilation device, and to control the ventilation device such that the ventilation device assumes the selected ventilation state (Kimm; see [0101] lines 5-12 where a ventilator changes its sate automatically based on what is sensed; see also [0106] lines 1-6 for different ventilation parameters that can change their states for better synchrony).
Regarding claim 6, the modified Kimm device has everything as claimed, including wherein the set ventilation parameters are derived from the level of the extracorporeal blood gas exchange set by the ECLS device (Kimm; see [0092] lines 13-15 where the ventilator sets its threshold values to the threshold values of the ECGE device, wherein the threshold values are derived from values pertaining to a level of blood gas exchange (see [0094] lines 1-9), and therefore the ventilation parameters adjusted by the manage module (see [0096] lines 8-11) are based on their comparison to the ECGE threshold values for blood gas exchange).
Regarding claim 9, the modified Kimm device has everything as claimed, including wherein the maximum positive end-expiratory pressure increases with a decreasing degree of extracorporeal support in oxygenation (Kimm; see [0124] lines 1-2; see also [0106] lines 1-6 where PEEP is one of the ventilation parameters, see then [0102] lines 6-13 where the ECGE system can be inactivated so that the ventilator picks up the slack (for reasons seen in [0099] lines 14-17), and as the ventilator picks up the slack, its parameters would increase, including PEEP).
Regarding claim 10, the modified Kimm device has everything as claimed, including wherein the degree of extracorporeal support in oxygenation is configured to determine a maximum value for blood flow taken from the patient by the ECLS device (Kimm; see [0094] lines 1-9 where blood flow is one of the threshold values that the ECGE system can adjust based on, where the maximum value is whatever current value the ECGE system is set to reach).
Regarding claim 11, the modified Kimm device has everything as claimed, including wherein the maximum value for the flow of the blood taken from the patient by the ECLS device increases with an increasing degree of extracorporeal support in oxygenation (Kimm; see [0097] lines 6-10; see also [0098] lines 4-7; see also [0100] lines 15-18; see also [0120] lines 1-3).
Regarding claim 12, the modified Kimm device has everything as claimed, including wherein the level of the extracorporeal blood gas exchange set by the ECLS device is associated with a degree of extracorporeal support in ventilation that includes removing CO2 from the blood (Kimm; see [0065] lines 3-7; see also [0094] lines 1-9 where some of the threshold values are end tidal carbon dioxide, partial pressure of carbon dioxide, and volumetric carbon dioxide, which the manage module 126 can use for adjustments; see also [0099] lines 5-12).
Regarding claim 13, the modified Kimm device has everything as claimed, including wherein the degree of extracorporeal support in ventilation determines a maximum minute volume for mechanical ventilation (Kimm; see [0079] lines 4-11 where sensed values from the ventilator-ECGE system can be used to determine a minute volume, where a calculated minute volume is the current maximum value).
Regarding claim 14, the modified Kimm device has everything as claimed, including wherein the maximum minute volume increases with a decreasing degree of extracorporeal support in ventilation (Kimm; see [0132] lines 1-3 (it is noted that minute volume and minute ventilation are synonymous); see also [0106] where minute volume is a parameter of ventilation, see [0102] lines 6-13 where, as the ECGE system is deactivated, the ventilator system picks up the slack, and thus increasing its parameters, including minute volume).
Regarding claim 15, the modified Kimm device has everything as claimed, including wherein the degree of extracorporeal support in ventilation determines a maximum airway pressure for mechanical ventilation (Kimm; see [0098] lines 4-7 where both peak inspiratory pressure and PEEP are values which are determined in the device, and therefore maximum airway pressure is determined from the both of them).
Regarding claim 16, the modified Kimm device has everything as claimed, including wherein the maximum airway pressure increases with a decreasing degree of the maximum value of extracorporeal support in oxygenation and extracorporeal support in ventilation (Kimm; see [0102] lines 6-13 where, as the ECGE device is deactivated, the ventilator picks up the slack (for reasons stated in [0099] lines 14-17), making the ventilation parameters such as peak inspiratory pressure and PEEP increase, and thus would inherently increase maximum airway pressure as these over values increase as well).
Regarding claim 17, the modified Kimm device has everything as claimed, including wherein the degree of extracorporeal support in ventilation is configured to determine a maximum value of the flow of oxygenation gas that the ECLS device supplies to the blood taken from the patient's blood circulation (Kimm; see [0097] lines 1-10, where the sweep gas flow is the flow of gas over the blood in the ECGE device, and whatever value it is set to is the current maximum value).
Regarding claim 18, the modified Kimm device has everything as claimed, including wherein the maximum value of the flow of oxygenation gas that the ECLS device supplies to the blood taken from the patient's blood circulation, increases with an increasing degree of the extracorporeal support in ventilation (Kimm; see [0100] lines 1-5 where to optimize removal of CO2, sweep gas flow rate is increased).
Regarding claim 19, the modified Kimm device has everything as claimed, including wherein at a respective level of the extracorporeal blood gas exchange, the ECLS device examines, after expiration of a predetermined period of time whether, at the level of the extracorporeal blood gas exchange, a predetermined target state for the blood gas exchange is reached by the ventilation device and the ECLS device together (Kimm; see [0092] lines 13-15 where the ventilation and ECGE systems are able to reach a target threshold value together, see also [0096] lines 8-11 where the two systems are able to adjust in tandem, wherein some amount of time passes and the gas exchange is at some value, making the ventilation and ECGE systems reach some state).
Regarding claim 20, the modified Kimm device has everything as claimed, including wherein the predetermined target state for the blood gas exchange is a parameter that defines a concentration of O2 in the blood circulation (Kimm; [0094] lines 1-9 where one of the threshold values is oxygen saturation and oxygenation index).
Regarding claim 22, the modified Kimm device has everything as claimed, including wherein the ECLS device, upon reaching the predetermined target state, reduces the level of the extracorporeal blood gas exchange (Kimm; see [0100] lines 18-20 and [0102] lines 6-13 where at some value determined by the manage module, the ECGE device is reduced or deactivated, thus reduces the level of extracorporeal blood gas exchange).
Regarding claim 23, the modified Kimm device has everything as claimed, including wherein the ECLS device, upon reaching the predetermined target state which is a set value of a concentration of O2 in the blood circulation, reduces the level of the extracorporeal blood gas exchange in oxygenation by a first predetermined amount (Kimm; see [0096] lines 1-9 where oxygen saturation is a threshold value; see also [0099] lines 8-17 and [0100] lines 18-20 where the level of extracorporeal blood gas exchange can be reduced by some amount based on values received, such as oxygen saturation, which is some predetermined target state).
Regarding claim 24, the modified Kimm device has everything as claimed, including wherein the ECLS device, upon reaching the predetermined target state which is set value of a concentration of O2 in the blood, reduces the degree of the extracorporeal support in ventilation by a second predetermined amount (Kimm; see [0096] lines 1-9 where oxygen saturation is a threshold value; see also [0099] lines 8-17 and [0100] lines 18-20 where the level of extracorporeal blood gas exchange can be reduced by some amount based on values received, such as oxygen saturation, which is some predetermined target state).
Regarding claim 25, the modified Kimm device has everything as claimed, including wherein the ECLS device examines in recurrent intervals of time whether, at the respective level of the extracorporeal blood gas exchange, a predetermined target value for the blood gas exchange is reached by the ventilation device and the ECLS device together (Kimm; see [0092] lines 13-15 where the ventilation and ECGE systems are able to reach a target threshold value together, see also [0096] lines 8-11 where the two systems are able to adjust in tandem, wherein some amount of time passes repeatedly (as seen in [0151] lines 5-10) and the gas exchange is at some value, making the ventilation and ECGE systems reach some state).
Regarding claim 27, the modified Kimm device has everything as claimed, including wherein the ECLS device starts from a preset starting value for the level of the extracorporeal blood gas exchange (Kimm; see [0093] lines 1-8 where a starting value can be received by the device; see also [0174] lines 4-7).
Regarding claim 28, the modified Kimm device has everything as claimed, including wherein the starting value corresponds to a maximum level for the level of the extracorporeal blood gas exchange (Kimm; see [0093] lines 1-8 where a starting value can be received by the device; see also [0174] lines 4-7, whereby a starting value is the current maximum value for the blood gas exchange).
Regarding claim 29, the modified Kimm device has everything as claimed, including wherein the starting value is a reference value for the reduction and increase, respectively, of the level of the extracorporeal blood gas exchange (Kimm; see [0093] lines 1-8 where a starting value can be received by the device; see also [0174] lines 4-7, whereby thresholds for determining the adjustment of the blood gas exchange are compared to the starting value inputs).
Regarding claim 30, Kimm discloses a method comprising: coordinating cooperation of a ventilation device for mechanical positive-pressure ventilation of the lungs of a patient and an ECLS device for extracorporeal blood gas exchange of the blood of the patient (see [0054] lines 13-17 and [0055] lines 5-9), wherein both mechanical respiratory support by the ventilation device (see [0099] lines 8-12 and [0101] lines 5-12) and an extracorporeal blood gas exchange by the ECLS device (see [0065] lines 3-7 and [0099] lines 8-12), are performed in a coordinated automated manner in order to support gas exchange in the blood circulation of the patient (see [0096] lines 8-11, [0099] lines 5-10, and [0136] lines 6-8), and a controller coupled to the ventilation device (see controller 110 in Figs. 1-2, see also [0080] lines 1-10 and also [0090] lines 1-5 where the controller contains the manage module 126 within it), wherein the ECLS device adjusts and sets a level of the extracorporeal blood gas exchange (see [0092] lines 6-15, where the ECGE device has a threshold value that is representative of blood gas exchange (from the values shown in [0094] lines 1-9) additionally see the use case in [0098] where upon a determination that additional blood oxygen levels are required, the blood flow rate (and thus level of extracorporeal blood gas exchange) is increased), and the controller coupled to the ventilation device is configured to receive the level of the extracorporeal blood gas exchange set by the ECLS device (see [0098] where the operation, upon detecting a blood oxygen percentage below a certain threshold, can increase the blood flow (and thus the level of blood gas exchange) which the manage module can receive and use to control an increase in a ventilator parameter in conjunction with the use of the ECGE device; further see [0193] where communication between the ECGE device and ventilator device can be a flow of information in one direction, from the ECGE device to the ventilator) and determine a maximum pressure end-expiratory pressure based on the level of the extracorporeal blood gas exchange received from the ECLS device (see [0098] lines 4-6 where the manage module 126, which is based on the threshold values of the compare module 124, adjusts the blood flow in response to a detected level of oxygenation in the blood, and then can subsequently adjust the positive end-expiratory pressure (PEEP) of the ventilator in tandem; and further see [0099] lines 5-15 and [0100] lines 12-20 where the device is able to change a PEEP value based on how much oxygenation is currently desired; additionally see [0124] where PEEP is increased based on sensor outputs from the blood flow of the ECGE device which is further discussed in [0158] lines 1-10 where PEEP can be adjusted based on the oxygen saturation in the blood (SpO2) which is a measure from the ECGE device; and see [0193] where the flow of information can come from the ECGE device to the ventilator; and see [0218] where the system recognizes a maximum PEEP value that is used as a threshold value, with the applied PEEP being dependent on the output of the ECGE as seen in [0098] and [0100]), wherein the ventilation device adjusts in an automated manner by the controller to a level of the mechanical respiratory support (see [0092] lines 13-15 where the ventilation device threshold is set to the ECGE device threshold, such that the ECGE device threshold is based on a value of blood gas exchange (see [0094] lines 1-9, oxygen saturation and oxygenation index), and the ventilator is set to equal the threshold set by the ECGE device, and work in tandem with the ECGE device (see [0096] lines 8-11) for automatic adjustment (see [0136] lines 6-8); and the manage module 126 is part of controller 110 as seen in [0090] lines 1-5), wherein the controller is configured to autonomously monitor ventilation parameters of the ventilation device and adjust the positive end-expiratory pressure in a closed-loop control system (see all of [0094] and which discussed a variety of ventilation parameters which are autonomously measured and tracked by the sensors for use by the compare module forming a closed loop system), wherein the level of extracorporeal blood gas exchange set by the ECLS device is associated with a degree of extracorporeal support in oxygenation that includes enriching the blood with oxygen (see [0094] lines 1-9 where the threshold for the ECGE device can be oxygen saturation or oxygenation index, see also [0065] lines 3-7; and as further indicated in [0099] lines 5-15 and [0077] lines 1-15, the ECLS device can be set in regards to the ventilation settings and how much oxygenation is desired based on measured oxygenation values) wherein the degree of extracorporeal support in oxygenation determines a positive end-expiratory pressure for mechanical ventilation (see [0098] lines 4-6 where the manage module 126, which is based on the threshold values of the compare module 124, is able to adjust the positive end-expiratory pressure (PEEP) of the ventilator; and further see [0099] lines 5-15 and [0100] lines 12-20 where the device is able to change a PEEP value based on how much oxygenation is currently desired; additionally see [0124] where PEEP is increased based on sensor outputs from the blood flow of the ECGE device which is further discussed in [0158] lines 1-10 where PEEP can be adjusted based on the oxygen saturation in the blood (SpO2) which is a measure from the ECGE device) such that the positive end-expiratory pressure does not exceed the maximum positive end-expiratory pressure (see [0216] and [0218] where the system can use a maximum PEEP value (high PEEP) as a threshold to turn off or reduce ventilatory support, thus ensuring that the applied PEEP never exceeds this high PEEP value).
Kimm lacks a detailed description of the ventilator-ECGE device measuring a ventilation parameter including a positive end-expiratory pressure, and using the maximum positive end-expiratory pressure for the closed-loop control of the positive end-expiratory pressure in the mechanical ventilation.
However, Lachmann teaches a similar device for controlling a ventilation delivered to a patient, where one of the measured ventilation parameters is a PEEP value (see Col. 12 lines 55-67 and Col. 13 lines 1-4 where a PEEP is measured), where the PEEP includes a determined maximum PEEP that is used to control the delivered PEEP during ventilation (see Col. 12 lines 55-67 and Col. 13 lines 1-4 where a PEEP value is determined based off of the measurements and compared to a maximum PEEP, and the maximum PEEP which was determined is used as a threshold value to determine whether or not the PEEP value needs to be increased towards the maximum PEEP step-wise, additionally the process for using the PEEP relies on a determination of CO2 in the blood system, which is a measured parameter relating to an oxygenation in the blood, which is used to then determine the changes in the PEEP forming a closed loop system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of the ventilation of Kimm to be controlled by a calculated maximum PEEP value as taught by Lachmann as it allows for incremental increases in a delivered PEEP value up to a maximum threshold in order to increase PEEP steadily without damaging the lungs (Lachmann; Col. 2 lines 40-55 where extreme peak pressures cause damage to the lungs).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kimm et al. in view of Lachmann as applied to claim 19 above, and further in view of Tham et al. (US Pub. 2008/0041381).
Regarding claim 21, the modified Kimm device has using a parameter for end tidal carbon dioxide, volumetric carbon dioxide, or partial pressure of carbon dioxide as a threshold value for blood gas exchange, as well as oxygen saturation (Kimm; see [0094] lines 1-9).
The modified Kimm device does not explicitly have using carbon dioxide concentration as a parameter for blood gas exchange. 
However, Tham teaches an extracorporeal blood gas exchange device where any values calculated for oxygen can be used to calculate for carbon dioxide in the same manner (see [0024] lines 1-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the threshold parameters of the modified Kimm device to include carbon dioxide concentration as taught by Tham, since it would provide an additional parameter for greater control over, and customization of, treatments. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kimm et al. in view of Lachmann as applied to claim 25 above, and further in view of Schmidt et al. (US Pat. 6,371,114) and Hertz et al. (US Pat. 6,090,048).
Regarding claim 26, the modified Kimm device has performing a treatment for some time interval (Kimm; see [0151] lines 5-10).
The modified Kimm device does not have a time interval being greater than a time constant.
Schmidt teaches a control system for delivering supplemental oxygen where sampling intervals are in the period of five minutes or less (see Col. 9 lines 5-10) so as to be sufficiently small in duration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sampling time of the modified Kimm device to be five minutes or less as taught by Schmidt since it is a known and sufficiently small period of time for sampling changes in respiration.
The modified Kimm device does not disclose a time interval greater than a time constant. 
However, Hertz teaches a method for detecting condition of a blood vessel where an amount of time on the order of a number of seconds is used as a time constant to allow for the signal processing to adjust to the change in values (see Col. 7 lines 10-18). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sampling time of the modified Kimm device to have a delay period on the order of seconds as taught by Hertz as it would allow for time for the signal processing to adjust to the changes in the system.
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 9-10 of the arguments that the system of Kimm does not have a controller of the ventilation device receiving a level of extracorporeal blood gas exchange set by the ECGE/ ECLS device as Kimm does not communicate this data between the ECGE device and the ventilator. Further, it is argued that the level of extracorporeal blood gas exchange is based off of support in both 1) oxygenation and 2) ventilation, which are not measured values, but rather set by the ECLS device. The argument is not well taken. First, as seen in the above rejections, it is clear that the level of corporeal blood gas exchange set by the ECGE device (i.e. how much oxygenation/ ventilation the ECGE does, directly proportional to parameters such as blood flow) can be used to adjust values of the ventilator. [0098] describes a use case where the system can, in response to low blood oxygen saturation, increase the blood flow, and then subsequently and in tandem increase parameters of a ventilator device, such as PEEP. Further similar interactions can be seen in [0099] and [0102] where the ventilator system can be reduced or shut down in response to the ECGE device being able to effectively perform the oxygenation/ ventilation. Further, [0193] distinctly points to communication being able to occur from the ECGE device to the ventilation device in a one-directional information flow pathway. Additionally, there is no indication in the claim that the “level of extracorporeal blood gas exchange” cannot be a measured value, such as the cited oxygenation index, which clearly correlated to how much work the ECGE device is putting in. 
Applicant further argues on pages 9-10 that the Kimm device does not determine a maximum PEEP value based on a setting of the ECGE device, such that the PEEP does not exceed the max PEEP, and that the amendments to the claims separate the PEEP from the max PEEP into distinct values. The argument is not well taken. As seen in the above rejections, it is understood that the PEEP value can be based off of a setting of the ECGE device (such as in [0124]. [0098] describes a use case where the system can, in response to low blood oxygen saturation, increase the blood flow, and then subsequently and in tandem increase parameters of a ventilator device, such as PEEP. Further, [0218] described a “high PEEP” value that is equivalent to a maximum PEEP threshold, which the current PEEP is compared to, and is used to control the ventilator. Hence, there are two different PEEP values: 1) a current PEEP and 2) a “high PEEP” threshold, which are used to ensure the PEEP does not exceed the max PEEP, with the PEEP values being based on the output of the ECGE device. 
For the above reasons, the rejections hold. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785